Exhibit 10.2


CONSULTING AGREEMENT


This CONSULTING AGREEMENT (this “Agreement”), dated as of November 7, 2019 (the
“Execution Date”), is made and entered into by and among Mitra Hormozi, Esq.
(“Ms. Hormozi”), and Revlon Consumer Products Corporation (“RCPC”) and Revlon,
Inc. (“Revlon” and collectively with RCPC and its subsidiaries, the “Company”).


WHEREAS, Ms. Hormozi was previously employed by the Company as its Executive
Vice President and General Counsel, and for a transitional period she provided
non-legal services to the Company as its Interim Chief Human Resources Officer,
and she resigned from her employment with the Company as of the Execution Date;
and


WHEREAS, as consideration for the Company providing Ms. Hormozi with the
compensation described herein, Ms. Hormozi agrees to provide Legal Advisory
Services to the Company as set forth in this Agreement.


NOW, THEREFORE, in consideration of the covenants and obligations set forth
herein, Ms. Hormozi and the Company hereby agree as follows:


1.LEGAL ADVISORY SERVICES. Ms. Hormozi agrees to the following:
a.    During the Legal Advisory Period (as defined below), Ms. Hormozi shall
serve as a non-employee senior legal advisor (“Senior Legal Advisor”) to the
Company. In her role as Senior Legal Advisor, Ms. Hormozi shall provide legal
advice, assistance and cooperation to the Company if, as, when and to the extent
requested by the Company, for the purpose of, among other things, transitioning
effective management of the Company’s legal functions to Ms. Hormozi’s successor
as the Company’s General Counsel (the “Successor General Counsel”). Ms.
Hormozi’s services to the Company shall include, without limitation, sharing
with the Successor General Counsel Ms. Hormozi’s legal expertise, advice,
experience, knowledge of and insight with respect to the Company’s business and
the beauty and fragrance industry in general (any and all of the foregoing, the
“Legal Advisory Services”). Ms. Hormozi shall provide the Legal Advisory
Services to, and at the direction of, the Successor General Counsel and/or her
designees. The parties acknowledge and agree that the Legal Advisory Services to
be provided by Ms. Hormozi will consist of the exchange of advice, information
and material (including that which may be related to pending or threatened
litigation and investigations) that are subject to the attorney-client
privilege, work-product privilege and other related privileges and, accordingly,
under no circumstances shall the Company be deemed to have waived or diminished
its attorney work-product protections, attorney-client privileges or similar
protections and privileges as a result of the Legal Advisory Services provided
under this Agreement. In no event shall the Legal Advisory Services exceed a
number of hours per month that would result in Ms. Hormozi providing greater
than 20% of the average number of hours that Ms. Hormozi was providing bona fide
services to the Company in the 36-month period prior to the Execution Date.
b.    Legal Advisory Services Pay. In consideration of Ms. Hormozi’s agreement
to provide the Legal Advisory Services and her actually providing the Legal
Advisory Services as, when and to the extent requested by the Successor General
Counsel and/or her designees, the Company agrees to pay Ms. Hormozi during the
Legal Advisory Period a fee at a rate of $250,000 per year (the “Legal Advisory
Services Pay”), which will be payable in equal installments on a monthly basis
starting on the 15th of the first month following the Execution Date, and on the
15th of every month thereafter during the applicable period (each such date, a
“Regular Payment Date”).
c.    Business Expenses. The Company shall promptly reimburse Ms. Hormozi for
reasonable and necessary expenses actually incurred by Ms. Hormozi in connection
with the business and affairs of the Company and the performance of Ms.
Hormozi’s duties hereunder, subject to and in accordance with the Revlon Travel
and Entertainment Policy, as in effect from time to time.
d.    The “Legal Advisory Period” shall begin on the day following the Execution
Date (the “Effective Date”) and shall continue until the earliest to occur of:
(i)
December 31, 2020 (such period from the Effective Date, the “Term”);



1
        



--------------------------------------------------------------------------------




(ii)
the date on which the Successor General Counsel notifies Ms. Hormozi upon at
last 30 days’ advance written notice that the Company no longer requires Ms.
Hormozi’s provision of the Legal Advisory Services for any reason other than for
Cause (as defined below), or the date of Ms. Hormozi’s death or permanent and
total disability;

(iii)
the date on which Ms. Hormozi notifies the Successor General Counsel upon at
last 30 days’ advance written notice that she no longer wishes to provide the
Legal Advisory Services for any or no reason; or

(iv)
the date on which the Company terminates the Legal Advisory Period as a result
of Ms. Hormozi’s commission of any of the following act(s): (A) the wilful
material failure by Ms. Hormozi to provide or perform the Legal Advisory
Services; (B) Ms. Hormozi’s commission of any felony or any crime involving
moral turpitude; or (C) a Restrictive Covenant Breach, as hereinafter defined
(any such event under clause (A), (B) or (C), “Cause”). The Successor General
Counsel shall provide written notice of the same to Ms. Hormozi (setting forth
in reasonable detail the act(s) alleged to constitute Cause), who shall then
have 15 days to cure such event of Cause, if and to the extent any occurrence of
Cause is determined by the Successor General Counsel in good faith to be capable
of cure.

For the avoidance of doubt, upon the conclusion of the Legal Advisory Period,
the Legal Advisory Services Pay shall cease, subject to Section 5 of this
Agreement.
2.    SERVICE ON BOARD OF DIRECTORS. Effective on or after the Effective Date,
it is expected that Ms. Hormozi will be elected to the Board of Directors of
Revlon and, if applicable, RCPC, at the discretion of, and subject to approval
by, Revlon’s (and, if applicable, RCPC’s) Board of Directors, and as long as so
elected by their respective stockholders. The parties agree that, in addition to
the Legal Advisory Services Pay, Ms. Hormozi shall also be entitled to receive
additional compensation for her service as a member of the Board of Revlon
and/or RCPC, as such director compensation programs may be in effect from time
to time. Ms. Hormozi shall make her commercially reasonable best efforts to
attend all in-person meetings of Revlon’s Board of Directors while serving as a
director. As of the Effective Date, in connection with her role as a director,
as well as her former service as the Company’s General Counsel, Ms. Hormozi
shall be covered by the Company’s directors and officers insurance policy, as in
effect from time to time. By signing this Agreement, Ms. Hormozi represents
that, prior to or as of the Execution Date, she has resigned from all other
positions that she held as an officer and employee of the Company and as a
director of any subsidiary of the Company or otherwise, and agrees to promptly
provide any documentation memorializing such actions as may be requested by the
Company. In addition to her non-profit affiliations, the Company recognizes that
Ms. Hormozi may continue to serve as a director of Athene Holding Ltd. and/or
its subsidiaries, and one or more of the standing committees thereof. The
process for Ms. Hormozi joining additional boards of directors is set forth in
the Company’s Corporate Governance Guidelines.
3.    COOPERATION. Ms. Hormozi agrees, without limitation as to time, to provide
her attendance and truthful testimony where deemed appropriate by the Board,
with respect to any investigation or the Company’s defense or prosecution of any
existing or future claims with respect to any matters about which Ms. Hormozi
has knowledge by virtue of providing the Legal Advisory Services, by virtue of
serving as a member of the Board of Revlon and/or RCPC as applicable, or by
virtue of her prior services to the Company. Such assistance and cooperation
shall be provided by Ms. Hormozi without fee or charge, other than the Company’s
reimbursement of reasonable travel expenses. Assistance shall be given at
locations and times mutually agreed upon by Ms. Hormozi and the Company, except
with respect to mandated court appearances for which Ms. Hormozi will make
himself available upon reasonable notice.
4.    CONFIDENTIAL INFORMATION.     Unless the Successor General Counsel or the
Company’s Deputy General Counsel (or their respective designees) consents or
directs Ms. Hormozi in writing, she will not at any time during or after her
service with the Company, use any Confidential Information (as defined in this
Section 4) for her own benefit or disclose any Confidential Information to
anyone outside the Company or to any employee or consultant of the Company not
also having authorized access to and a legitimate need to know such Confidential
Information, nor shall she direct anyone else to do so. In the event Ms. Hormozi
is requested or required to make disclosure of any Confidential Information
under any court order,


2





--------------------------------------------------------------------------------




subpoena or other judicial process, she will promptly notify the Company, take
all reasonable steps requested by the Company to defend against the compulsory
disclosure and permit the Company to take control with counsel of its choice in
any proceeding relating to the compulsory disclosure. For purposes of this
Agreement, “Confidential Information” means any information, including without
limitation, any financial information, projections, forecasts, business plans,
synergy and/or cost reduction plans and related actions, litigations,
investigations and related legal matters, mergers and acquisitions and
divestitures, research and development projects, advertising, marketing and/or
promotional plans, new business development projects, status of any contracts or
contractual negotiations, formula, pattern, drawing, compilation, program,
device, method, technique, computer security information, process, cost data,
customer or supplier list or product or related information, directly or
indirectly related to the past, present or anticipated business affairs of the
Company or its affiliates, that derives value, actual or potential, from not
being generally known to the public or to other persons who can obtain value
from its disclosure or use, and any information regarding personal matters of
any directors, officers or employees, or their respective family members,
disclosed to Ms. Hormozi or known to her through or in the course of her service
with the Company or its affiliates, directly or indirectly relating to the past,
present or anticipated business affairs of the Company or its affiliates. Ms.
Hormozi understands that she may not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that: (a) is made (i) in confidence to a federal, state or local
government official, or to her attorney, either directly or indirectly; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. The restrictions set forth in this Section 4 are
in addition to, and concurrent with, any confidentiality or similar
restrictions, agreements or covenants by which Ms. Hormozi is otherwise bound.
5.    RESTRICTIVE COVENANTS. Ms. Hormozi recognizes that in light of the prior
legal services that she provided to the Company, which, among other things,
involved her providing legal advice and direction to the Company as its General
Counsel with full access to all of the Company’s attorney-client privileged
information, as well as Company information protected by the work product
privilege, she will not, during the Term or during any period that she is
serving as a director of Revlon: (i) be employed by or provide consulting or
other services to any other corporation, firm or business engaged in a consumer
or professional cosmetics, fragrances, toiletries business or any other business
that is competitive, in any geographical area, with any of the Company’s
then-current businesses; (ii) solicit any then-current employee of the Company
for the purpose of causing them to become employed by or provide services to an
entity with which Ms. Hormozi has a then-current business relationship; and/or
(iii) solicit or otherwise induce any of the Company’s customers, suppliers or
vendors to terminate or change their business relationship with the Company.


6.    BREACH OF AGREEMENT. Notwithstanding anything herein to the contrary, Ms.
Hormozi agrees that the Company may, as a non-exclusive remedy, immediately
cease further payment of the Legal Advisory Services Pay in the event Ms.
Hormozi commits a material breach of Sections 4 or 5 of this Agreement (a
“Restrictive Covenant Breach”).
7.    SECTION 409A. The intent of the parties is that payments and benefits
under this Agreement shall comply with or be exempt from Internal Revenue Code
Section 409A and applicable guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance therewith. In no event whatsoever shall the
Company or its affiliates be liable for any tax, interest or penalties that may
be imposed on Ms. Hormozi by Code Section 409A or any damages for failing to
comply with Code Section 409A or otherwise. To the extent any taxable expense
reimbursement or in-kind benefits under this Agreement is subject to Code
Section 409A, the amount thereof eligible in any calendar year shall not affect
the amount eligible for any other calendar year, in no event shall any expenses
be reimbursed after the last day of the calendar year following the year in
which Ms. Hormozi incurred such expenses, and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Notwithstanding any provisions of this Agreement
to the contrary, if Ms. Hormozi is a “specified employee” (within the meaning of
Code Section 409A and determined pursuant to any policies adopted by the Company
consistent with Code Section 409A), at the time of Ms. Hormozi’s separation from
service, and if any portion of the payments or benefits to be received by Ms.
Hormozi upon separation from service would be considered deferred compensation
under Code Section 409A and cannot be paid or provided to Ms. Hormozi without
Ms. Hormozi incurring taxes, interest or penalties under Code Section 409A,
amounts that would otherwise be payable pursuant to this


3





--------------------------------------------------------------------------------




Agreement and benefits that would otherwise be provided pursuant to this
Agreement, in each case, during the six-month period immediately following Ms.
Hormozi’s separation from service will instead be paid or made available on the
earlier of (i) the first business day of the seventh month following the date of
Ms. Hormozi’s separation from service or (ii) Ms. Hormozi’s death. Each payment
under this Agreement is intended to be a “separate payment” and not one of a
series of payments for purposes of Code Section 409A.
8.    GOVERNING LAW; JURISDICTION; WAIVER OF TRIAL BY JURY. This Agreement shall
be governed by, and construed pursuant to, the laws of the State of New York
applicable to transactions executed and to be wholly performed in New York
between residents thereof, without regard to the state’s conflict of law
provisions that would require application of the laws of a different
jurisdiction, except as otherwise preempted by the laws of the United States.
The parties consent and agree to the exclusive jurisdiction of the Federal and
State courts sitting in the County of New York for all purposes. ALSO, AS A
MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT, TO THE EXTENT
ALLOWED BY LAW, THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON THIS AGREEMENT
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE CONSULTING
RELATIONSHIP, OR ACTIONS OR INACTIONS OF ANY PARTY HERETO. If any action shall
be brought to enforce or interpret any of the terms or conditions of this
Agreement, the party that substantially prevails shall be entitled to their
reasonable attorneys’ fees and costs.
9.    ENTIRE AGREEMENT. Except as explicitly set forth in this Agreement, this
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and supersedes all prior agreements,
arrangements and understandings, written or oral, relating to the subject matter
hereof including, but not limited to, any emails or term sheets. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth. In entering
into, performing and enforcing this Agreement, each of Ms. Hormozi and the
Company disclaim any reliance whatsoever on any representations, warranties,
promises, understandings or arrangements that are not expressly set forth, or
referred to, in this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
10.    ASSIGNMENT. This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees. This Agreement, and Ms. Hormozi’s
rights and obligations hereunder, may not be assigned by the parties, nor may
the parties pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise.
11.    SEVERABILITY. Any provision of this Agreement that is held to be invalid
or unenforceable under any applicable law or regulation shall, to the extent of
any such invalidity or unenforceability, be deemed by the parties (a) to be
modified to the extent necessary to cure such invalidity or unenforceability and
to carry out so far as possible the intention manifested by the provision in
question or (b) if necessary, to be omitted from this Agreement, but such
invalidity or unenforceability, and such resulting modification or omission,
shall not invalidate or render unenforceable the remaining provisions of this
Agreement.
12.    CONSTRUCTION OF AGREEMENT. The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its drafting. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor or against either party. The parties further agree that the
recitals set forth in the beginning of this Agreement shall constitute
substantive terms of this Agreement.
13.    INDEPENDENT CONTRACTOR. Ms. Hormozi warrants that, during the Advisory
Period, Ms. Hormozi will at all times be and remain an independent contractor,
and will not be considered the agent, partner, principal or employee of the
Company or any of its affiliates. Ms. Hormozi will be free to exercise her own
judgment as to the manner and method of providing the Legal Advisory Services to
the Company, subject to applicable laws and requirements reasonably imposed by
the Company. Ms. Hormozi


4





--------------------------------------------------------------------------------




acknowledges and agrees that, unless expressly authorized by the Company’s Chief
Executive Officer (the “CEO”) or the Board, or in connection with her services
as a member of the Board in accordance with her fiduciary duties, she is not
authorized to speak publicly, or to issue any other form of communication or
disclosure to the public, on behalf of the Company, to enter into agreements on
behalf of the Company or to otherwise bind the Company. Ms. Hormozi acknowledges
and agrees that, during Advisory Period, she will not be treated as an employee
of the Company or any of its subsidiaries or affiliates for purposes of federal,
state or local income or other tax withholding, nor unless otherwise
specifically provided by law, for purposes of the Federal Insurance
Contributions Act, the Social Security Act, the Federal Unemployment Tax Act or
any workers’ compensation law of any state or country (or subdivision thereof),
or for purposes of benefits provided to employees of the Company or any of its
affiliates under any employee benefit plan, program, policy or arrangement
(including, without limitation, vacation, holiday and sick leave benefits,
insurance coverage and retirement benefits). Ms. Hormozi acknowledges and agrees
that, as an independent contractor, she will be required to pay (and that the
Company will not withhold or remit) any applicable taxes on the fees paid to her
by the Company, and to provide workers’ compensation insurance and any other
coverage required by law.
14.    WORK PRODUCT.
(a) Ms. Hormozi acknowledges that any and all records, files, notes and working
papers relating to the Legal Advisory Services and all trademarks, artwork,
logos, graphics, video, text, data and other materials and information supplied
by the Company to Ms. Hormozi in connection with this Agreement, shall remain
the sole and exclusive property of the Company to be used only in connection
with the Legal Advisory Services.
(b)    All work product, including, without limitation, all records, files,
notes and working papers, inventions, ideas, know how, data, designs, artwork,
text, sketches, drawings, notebook and labbook entries, works and improvements
of any kind whatsoever, whether of a technical, artistic or economic nature or
otherwise, made or conceived by Ms. Hormozi, either solely or jointly with
others (including, without limitation, with the Company or its affiliates),
which result from the Legal Advisory Services (collectively, the “Work Product”)
shall be the sole property of the Company and its designees. Ms. Hormozi hereby
agrees to promptly: (i) communicate and to assign to the Company or its
designees all such Work Product, (ii) execute and deliver all papers,
instruments and assignments requested by the Company or its designees, (iii)
perform any other reasonable act that the Company or its designees may require
to vest in the Company or its designees all right, title and interest in and to
all patents, copyrights, trademarks and other rights in and to the Work Product
in any and all countries, and (iv) communicate, cooperate and provide all
relevant information required by any attorney of the Company or its affiliates
or any of their designees for the preparation of any patent, trademark, domain
name, copyright and/or other similar filing. All Work Product and other material
developed or acquired by Ms. Hormozi, whether solely or jointly with others, in
the course of performing the Legal Advisory Services, as well as all information
and material furnished to Ms. Hormozi by the Company, whether or not patented,
copyrighted or trademarked, shall remain the property of the Company and its
affiliates and shall be held by Ms. Hormozi as their custodian in strict
confidence in accordance with the confidentiality provisions of this Agreement
and as a trade secret which is the property of the Company or its affiliates.
15.    COUNTERPARTS. This Agreement may be executed in separate counterparts,
each of which will be deemed to be an original and both of which taken together
will constitute one and the same agreement.
16.    EXISTING INCENTIVE COMPENSATION. Provided the Term has not been
terminated under Sections 1(d)(iii) or (iv) of this Agreement prior to the
respective payment and/or vesting dates, as applicable, and subject to
Compensation Committee approval, which the Company will promptly seek:
a)
2019 BONUS PROGRAM. Ms. Hormozi will remain eligible for payment of her 2019
annual bonus award under the 2019 Bonus Program (which is targeted at 75% of her
annual base salary), subject to being pro-rated for the actual number of days of
active employment as the Company’s Executive Vice President and General Counsel
during 2019, with such bonus being payable: (i) if and to the extent bonuses are
payable to other Company executives under the 2019 Bonus Program based upon the
achievement of the Company’s objectives set for that year, provided that her
bonus for this purpose shall be calculated using no less than the corporate
funding percentage used for other similarly situated members of the Company’s
Executive Leadership Team for purposes of bonus funding level calculations; (ii)
on the date bonuses under the 2019



5





--------------------------------------------------------------------------------




Bonus Program would otherwise be payable to other members of the Company’s
Executive Leadership Team; and (iii) otherwise subject to the terms and
conditions of the Revlon Amended and Restated Executive Incentive Compensation
Plan; and


b)
LONG-TERM INCENTIVE PROGRAM AWARDS (“LTIPs”). Ms. Hormozi will remain eligible
for vesting and/or payment of her outstanding LTIP awards as identified on
Exhibit A, which schedule reflects the pro-rated amount of Ms. Hormozi’s
time-based and performance based RSU awards under the Company’s 2017 Restated
LTIP, 2018 LTIP and 2019 LTIP, pro-rated for the actual number of days of active
employment as the Company’s Executive Vice President and General Counsel during
each LTIP’s respective performance period, with the performance-based portion of
such LTIP awards being payable: (i) if and to the extent performance-based RSUs
are vesting and/or payable to other Company executives under the respective
LTIPs based upon the achievement of the Company’s objectives for the applicable
performance periods, provided that Ms. Hormozi’s pro-rated LTIPs for this
purpose shall be calculated using no less than the corporate funding percentage
used for other similarly situated members of the Company’s Executive Leadership
Team for purposes of LTIP funding level calculations; (ii) on the date
time-based and performance based RSUs are otherwise settled for other members of
the Company’s Executive Leadership Team; and (iii) otherwise subject to the
terms and conditions of the Fourth Amended and Restated Revlon, Inc. Stock Plan.







[signature page follows]






6





--------------------------------------------------------------------------------














IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.






/s/ Mitra Hormozi, Esq.
Ms. Mitra Hormozi, Esq.
    


REVLON CONSUMER
PRODUCTS CORPORATION




By /s/ Ely Bar-Ness
      Ely Bar-Ness
      Chief Human Resources Officer


REVLON, INC.






By /s/ Ely Bar-Ness
       Ely Bar-Ness
       Chief Human Resources Officer







7





--------------------------------------------------------------------------------







Exhibit A to Hormozi Consulting Agreement


Mitra Hormozi Pro-Rated Outstanding LTIP Awards


 
Performance-based
 
Time-based
 
 
No. of PRSUs
Pro-rated Vesting %
No. of
Pro-rated Units to Vest
Vesting Date
No. of RSUs
Pro-rated Vesting %
No. of
Pro-rated Units to Vest
Vesting Date
Restated 2017 LTIP
12,690
77%*
9,822
March 2020
6,345
55%****
3,477
March 2020
2018 LTIP
12,690
52%**
6,548
March 2021
4,230
55%****
2,318
March 2020
2019 LTIP
11,086
18%***
2,025
March 2022
3,695
55%****
2,025
March 2020
 
 
 
18,395
 
 
 
7,820
 
* 77% represents 565 days of the 730 day (2-year) performance period
 
 
 
 
** 52% represents 565 days of the 1,095 day (3-year) performance period
 
 
 
 
*** 18% represents 200 days of the 1,095 day (3-year) performance period
 
 
 
**** 55% represents 200 days of the 365 day time period
 
 
 
 







8



